Case held, decision reserved, motion to relieve counsel granted, and new counsel assigned. Memorandum: Defendant’s attorney has moved to be relieved as assigned counsel pursuant to People v Crawford (71 AD2d 38) on the ground that no nonfrivolous issues exist on the appeal. We find at least three nonfrivolous issues overlooked by counsel. The first is whether the court erred in denying defense counsel’s motion for the appointment of a Special Prosecutor because an Assistant Public Defender who allegedly had attended staff meetings during which defendant’s case was discussed had become an Assistant District Attorney while defendant’s case was pending.
A second nonfrivolous issue concerns the court’s denial of defendant’s motion, joined in by defense counsel, for the assignment of new counsel after defendant entered his plea but prior to sentencing. A third nonfrivolous issue concerns the court’s denial of defendant’s motion to withdraw his plea.
We therefore relieve counsel of his assignment and assign new counsel to file a substantive brief addressing the above issues and any other nonfrivolous issues found by counsel upon reviewing the record. (Appeal from judgment of Wayne County Court, Parenti, J. — attempted murder, second degree.) Present — Callahan, J. P., Boomer, Pine, Balio and Lowery, JJ.